Title: From Thomas Jefferson to American Philosophical Society, 30 November 1808
From: Jefferson, Thomas
To: American Philosophical Society


                  
                     Gentlemen
                     
                     Washington. Nov. 30. 08.
                  
                  Being to remove within a few months from my present residence to one still more distant from the seat of the meetings of the American Philosophical society, I feel it a duty no longer to obstruct it’s service by keeping from it’s chair members whose position, as well as qualifications, may enable them to discharge it’s duties with so much more effect. begging leave therefore to withdraw from the Presidency of the Society, at the close of the present term, I avail myself of the occasion gratefully to return my thanks to the society for the repeated proofs they have been pleased to give of their favor, and confidence in me, and to assure them, in retiring from the honourable station in which they have been pleased so long to continue me, that I carry with me all the sentiments of an affectionate member, and faithful servant of the society.
                  Asking the favor of you to make this communication to the society I beg leave to tender to each of you personally the assurances of my great esteem and respect.
                  
                     Th: Jefferson
                     
                  
               